Citation Nr: 0504159	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-20 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder strain.


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from November 1996 to June 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the veteran's claim for service 
connection for low back strain and assigned a 10 percent 
evaluation, effective June 5, 2001.  The RO also granted 
service connection for a right shoulder disability and 
assigned a 10 percent evaluation, effective June 5, 2001.  
The veteran disagrees with that evaluation.

The Board notes that the veteran's claim was initially 
adjudicated by the Roanoke, Virginia RO.  However, the record 
reflects that since that time the veteran has moved and the 
Muskogee, Oklahoma RO currently handles the appeal.

In November 2004, the veteran testified at a personal hearing 
before the Board. A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the claims file reveals that the veteran was 
last afforded a VA examination of her low back and right 
shoulder in June 2002.  In July 2003, the veteran reported 
that her disabilities were getting progressively worse.   The 
Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The current law also provides that consideration of an 
increased rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  See, 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, a new examination to determine the current nature and 
extent of the veteran's service-connected low back and right 
shoulder disabilities is warranted.  

The regulations pertaining to the evaluation of disabilities 
of the spine were revised effective September 26, 2003.  VA's 
Schedule for Rating Disabilities, 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  The RO must be afforded the opportunity 
to adjudicate the case with consideration of the revised 
schedular criteria prior to appellate consideration.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, DC, for action as follows:

1.  Contact the veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers, VA and non-VA, from whom she 
has received treatment for low back 
strain and right shoulder strain since 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of her low 
back strain and right shoulder strain.  
The examiner should specifically indicate 
the ranges of motion of her low back and 
right shoulder.

The orthopedic examiner should comment on 
any functional impairment due to pain and 
the pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims for increased initial 
ratings for a low back disability and a 
right shoulder disability.  In 
readjudicating the back claim, the RO 
should consider application of the 
schedular criteria in effect prior to 
September 26, 2003, and the revised 
criteria for rating disabilities of the 
spine effective September 26, 2003.  68 
Fed. Reg. 51454 - 51458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243), as well 
as the decision of the United States 
Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

5.  Thereafter, if the determinations 
remain adverse, the RO should furnish the 
veteran a supplemental statement of the 
case that includes all applicable legal 
precedent and pertinent Diagnostic Codes 
for rating the disabilities at issue, 
including effective from September 26, 
2003 for the back.  The veteran should be 
afforded a reasonable period of time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



